Citation Nr: 0103755	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
psychogenic fugue, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1986 to February 
1987.  This matter 


came before the Board of Veterans' Appeals (Board) on appeal 
from an October 1998 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) which 
increased the evaluation for the veteran's service-connected 
psychogenic fugue from noncompensable to 10 percent.  The 
veteran has been represented throughout this appeal by the 
Puerto Rico Public Advocate for Veterans Affairs.  


REMAND

The veteran asserts that the record supports assignment of an 
evaluation in excess of 10 percent for his psychogenic fugue.  
In reviewing the record, the Board observes that a February 
1998 prescription record from the San Juan, the Commonwealth 
of Puerto Rico, Municipal Hospital indicates that the veteran 
had suffered a relapse of his psychiatric symptoms.  The 
examining physician directed that the veteran should be 
evaluated and treated.  The report of the February 2000 
Department of Veterans Affairs (VA) examination for 
compensation purposes states that the veteran was seen by the 
San Juan, the Commonwealth of Puerto Rico, VA Medical 
Center's Psychiatric Service in November and December 1999.  
Clinical documentation of the cited treatment is not of 
record.  In reviewing a similar factual scenario, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  Accordingly, this matter is REMANDED 
for the following action:  

1.  The RO should request that the 
veteran provide information as to all 
treatment of his psychogenic fugue since 
September 1997 including the names and 
addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact the San Juan, the 
Commonwealth of Puerto Rico, Municipal 
Hospital and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after February 1998, including that 
provided at the San Juan, the 
Commonwealth of Puerto Rico, VA Medical 
Center, be forwarded for incorporation 
into the record.  

3.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
evaluation in excess of 10 percent for 
his psychogenic fugue.  

5.  The veteran is placed on notice that 
he has an obligation to submit all 
relevant supporting evidence in his 
possession or which he may obtain to the 
RO for incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


